Exhibit 99.1 Talisman Energy First Quarter Results Steady Progress on Strategic Priorities 2013 Guidance Unchanged CALGARY, Alberta – May 1, 2013 – Talisman Energy Inc.(TSX:TLM) (NYSE:TLM) has reported its operating and financial results for the first quarter of 2013. All values in this release are in US$ unless otherwise stated. Effective January 1, 2013, Talisman adopted new rules under IFRS for investments in its UK and Equión joint ventures. The after tax operating results of these joint ventures are now disclosed as a single line “income (loss) from joint ventures and associates.” For more information, please see notes 4 and 8 to the company’s Financial Statements and the Adoption of New Accounting Standards section in the interim MD&A. For comparative purposes, Talisman has included non-GAAP figures in this press release, which include results from the UK and Equión joint ventures. 2013 First Quarter Overview ● Production was 372,000 boe/d, relatively flat versus the fourth quarter, after adjusting for the sale of a 49% equity interest in Talisman’s UK North Sea business in December 2012. The 2013 production guidance range is unchanged, with liquids volumes expected to rise in the second half of 2013 in North America (Eagle Ford), Colombia, Malaysia (Kinabalu) and Vietnam (HST/HSD). ● Cash flow1 was $517 million, down from the fourth quarter largely as a result of the UK transaction, lower production and netbacks in North America and higher royalties in Asia. The company expects to meet its 2013 cash flow guidance, based on growth in higher margin liquids production in the second half of the year. ● The company recorded a net loss of $213 million in the quarter, compared to net income of $376 million in the fourth quarter. This was due to significant gains recorded in the previous quarter on the sale of a 49% equity interest in its UK North Sea business, and the revaluation of Talisman’s interest in the Ocensa pipeline. ● Capital spending1 during the quarter averaged $775 million, down approximately 25% compared to both the prior year and the fourth quarter. Talisman has set its 2013 capital budget at approximately $3 billion, with 90% of spending directed at high netback liquids and international gas opportunities. ● In Colombia, the company successfully completed the Akacias-18 well, the first of a seven-well, two-rig appraisal program in the heavy oil Block CPO-9. The company plans to bring in a third rig later this year to drill an exploration well. 1The terms "cash flow" and “capital spending” are non-GAAP measures. Please see the advisories and reconciliations elsewhere in this news release. 1 ● The Kurdamir-3 appraisal well is currently drilling in Kurdistan. The 3D seismic acquisition program over the Topkhana and Kurdamir blocks is proceeding. “Talisman set out four strategic priorities last October, which we have translated into goals for 2013. As I discussed at our investor open house in March, we are transforming Talisman, with a strong focus on two core regions: the Americas and Asia-Pacific,” said Hal Kvisle, President and CEO. “We have stabilized our financial position and constrained capital spending to live within our means. We are more focused, having completed the sale of a 49% equity interest in our UK business. Nearly 90% of our assets are now in the Americas and Asia-Pacific core regions. We are taking steps to exit a number of non-core countries, and actively working to unlock $2-3 billion in net asset value through sales or joint ventures. We expect to see significant growth in higher margin liquids production in the second half of this year and into 2014. And finally, we are taking steps to improve operating efficiency and lower costs. “Our first priority is to live within our means, allocating capital to our best opportunities in the Americas and Asia-Pacific. We set out capital spending guidance of approximately $3 billion, against a cash flow forecast of approximately $2.5 billion for 2013. We are still on track to meet both goals. Our capital run rate in the first quarter was $775 million. Cash flow was down relative to the fourth quarter of last year, largely due to the impact of the UK transaction, and lower netbacks and natural gas production in North America. Our cash flow forecast is expected to meet guidance, predicated on higher-margin volume growth in the second half of this year from the Eagle Ford, Kinabalu, Vietnam and Colombia. “Production for the quarter, adjusting for the UK transaction, was essentially flat, compared to the fourth quarter of 2012. North American natural gas volumes continue to decline, reflecting limited investment in the current price environment. This decline was largely offset by growth in Norway and Asia-Pacific. “Eagle Ford production was flat during the quarter; however, we have increased the number of completion crews and expect to see production build in the second quarter as newly completed wells come on stream. “Our second priority is to focus our capital program on opportunities that bring high margin production on stream more quickly. Approximately 90% of our capital spending this year is directed at growing near-term, high margin production. “Our third priority is to improve operational performance. In the Eagle Ford, we reduced drilling cycle times to less than 25 days in the first quarter, and lowered average drilling and completion costs. We will drill, complete and tie in more wells for less capital, aiming to meet or exceed top performance benchmarks in our parts of the Eagle Ford play. “Cost reduction and performance improvement programs have been initiated in all parts of Talisman. During the quarter, we announced staff reductions as part of our plan to reduce our annual G&A run rate by $100-150 million by the end of the year. “Our fourthpriority is to unlock value within our portfolio through divestments or joint ventures. Our target is to realize $2-3 billion in proceeds through the sale or joint venture of non-core assets over the next 12-18 months. We are making progress on the divestment of assets outside of our core regions as well as the divestment of minor assets within our core regions. 2 “In Kurdistan, following the Kurdamir-2 oil discovery in 2012, our objective this year is to understand the extent of the resource in the Kurdamir and Topkhana blocks. In the first quarter, we began drilling Kurdamir-3, which is expected to reach target depth in the third quarter. “We are making progress. We will improve profitability by focusing on high margin production and controlling costs in all parts of our business. We will sustain and grow our two core regions through production optimization, cost management and astute capital investments. We are taking measurable steps to build shareholder value, and this progress will continue over the course of the year.” Financial Results Table includes results from Talisman Sinopec Energy UK Limited (TSEUK) and Equión Energía Limited (Equión) March 31 Q1 13 Q4 12 Q1 12 Cash flow ($ million) Cash flow per share Earnings (loss) from operations2 ($million) Earnings (loss) from operations per share22 Net income (loss) ($ million) Net income (loss) per share Average shares outstanding – basic (million) Cash flow was down $158 million, compared to the fourth quarter of 2012. Approximately $70 million of this reduction relates to the sale of a 49% equity interest in Talisman’s UK North Sea business in December 2012. Cash flow in North America was down approximately $60 million, due to lower natural gas volumes (as a result of a strategic reduction in dry gas spend), decreased wellhead prices in Chauvin driven by higher differentials, increased transportation costs in the Montney, higher processing and transportation costs in the Eagle Ford in anticipation of a production ramp-up, and prior period adjustments. Cash flow from North America is expected to increase with higher Eagle Ford volumes in the second quarter. In Southeast Asia, despite higher production and revised Corridor gas prices, cash flow was down slightly relative to the fourth quarter. Production at Kinabalu averaged 4,000 boe/d; however, the company did not ship any cargoes to market until after the end of the quarter and no revenue or cash flow was recorded during the period. Cash flow was also affected by a one-time investment credit settlement in Indonesia and short-term increases in Malaysian royalty rates due to low current capital spending. Going forward, Talisman expects to see higher incremental cash flow from Southeast Asia with increased liquids production at HST/HSD and Kinabalu, the effect of the revised gas price agreement in Indonesia, and lower royalty rates in Malaysia as drilling activity ramps up. 2 The terms “earnings (loss) from operations” and “earnings (loss) from operations per share” are non-GAAP measures. Please see the advisories and reconciliations elsewhere in this news release. 3 Cash flow was also impacted by higher finance costs of $26 million. Interest costs are no longer capitalized on Auk South and Yme as the company is now considering alternative development options. Year over year, cash flow is down due to lower volumes and netbacks. Talisman’s cash flow guidance for 2013 is unchanged at approximately $2.5 billion, with expected growth in liquids production in the second half of the year. The company recorded a loss of $60 million (on a non-GAAP basis) from operations, excluding non-operational items, compared to a loss of $107 million in the fourth quarter of 2012. Talisman recorded a net loss of $213 million in the first quarter, compared to net income of $376 million in the fourth quarter of 2012. The prior quarter included a number of significant one-time gains, including the sale of a 49% equity interest in the UK North Sea business and the revaluation of Talisman’s interest in the Ocensa pipeline in Colombia. DD&A charges, including Talisman’s share of the UK and Equión joint ventures, were $260 million lower than the previous quarter as a result of the UK sale ($117 million) and as a result of one-off charges in the fourth quarter associated with reserves write downs in the UK and North America. During the first quarter, the UK joint venture recorded an impairment charge of $68 million after-tax (net to Talisman) relating to the impact on reserves from the unsuccessful Tweedsmuir TP-3 well. Capital spending totalled $775 million during the quarter. Talisman’s capital spending guidance of approximately $3 billion for 2013 is unchanged. Net debt3 at March 31, 2013 was $4.1 billion. Netbacks The North Sea results include Talisman Sinopec Energy UK Limited (TSEUK), and “Other” results include Equión Energia Limited (Equión). March 31 Q1 13
